Citation Nr: 1139183	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  08-09 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected hypertension.

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from November 1965 to November 1968 and March 1991 July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The issue of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities as secondary to service-connected type II diabetes mellitus has been raised by the record (see March 2009 letter from the Veteran's representative), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On a VA Form 9 received at the RO in April 2009, the Veteran requested a local hearing at the RO.  The Board notes that the record shows that the Veteran was scheduled for a local hearing at the RO in March 2009 and that the January 2009 notice letter indicates the Veteran was a "no show."  Nevertheless, the RO has not made any finding that the Veteran's April 2009 request for a hearing is not proper or that he has failed to show good cause as to why he did not appear for his March 2009 hearing.  Furthermore, the RO has not notified the Veteran that his April 2009 hearing request would not be honored.  

Consequently, the Board finds that there is an outstanding hearing request and that the Veteran most likely expects to have a hearing before the RO.  Remand for such a hearing is, therefore, necessary to comply with due process considerations. 
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a local hearing (or other appropriate hearing) with a RO Hearing Officer in accordance with applicable procedures.  The Veteran and his representative should be provided with notice as to the time and place to report for said hearing.

2.  After any additional development required as a result of the above hearing, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

